[MHM April 6, 2010] [Translation] Amendment to Annual Securities Report (the Fifteenth Term) From: October 1, 2008 To: September 30, 2009 PUTNAM DIVERSIFIED INCOME TRUST Amendment to Annual Securities Report (the Fifteenth Term) From: October 1, 2008 To: September 30, 2009 To: Director of Kanto Local Finance Bureau Filing Date of Amendment to Annual Securities Report: April 1, 2010 Name of the Registrant Fund: PUTNAM DIVERSIFIED INCOME TRUST Name of the Registrant Issuer: PUTNAM DIVERSIFIED INCOME TRUST Name and Official Title Jonathan S. Horwitz of Representative: Executive Vice President, Treasurer, Principal Executive Officer, and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Amendment to Annual Securities Report is available for Public Inspection Not applicable. Note 1: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00 ¥92.10, the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on December 30th, 2009. Note 2: In this report, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. Note 3: In this report, "fiscal year" refers to a year from October 1 to September 30 of the following year. I. Reason For Filing This Amendment To Annual Securities Report: This report purports to amend the relevant information of the Annual Securities Report filed on March 24, 2010. II. Contents of the Amendments: PART I. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (2) Structure of the Fund (C) Outline of the Management Company 2. Putnam Investment Management, LLC (the Investment Management Company) c) History of the Company [Before amendment] - Omitted hereinbefore - The Investment Management Company is the fortieth largest investment management company in United States ranked by total assets (source: Investment Company Institute's Report as of November 30, 2009) and manages the funds in the Putnam Family, with over $62.7 billion in aggregate net asset value in over 6 million shareholder accounts as of the end of December, 2009. - Omitted hereinafter - [After amendment] - Omitted hereinbefore - The Investment Management Company is the fortieth largest investment management company in United States ranked by total assets (source: Investment Company Institute's Report as of November 30, 2009) and manages the funds in the Putnam Family, with over $62.7 billion in aggregate net asset value in nearly 6 million shareholder accounts as of the end of December, 2009. - Omitted hereinafter - 4. FEES, ETC. AND TAX (3) Management Fee, etc. (a) Management Fees [Before amendment] Under a new management contract approved by shareholders and effective January 1, 2010, the Fund will pay a monthly fee to the Investment Management Company at an annual rate (as a percentage of the Funds average net assets for the month) that varies based on the average of all of the determinations of the aggregate net assets of all open-end funds sponsored by Investment Management Company (Total Open-End Mutual Fund Average Net Assets, excluding the net asset of such funds investing in, or invested in by, other such funds, to the extent necessary to avoid double-counting of such net assets
